Case: 4:11-cv-00044-CDP Doc. #: 951 Filed: 10/18/18 Page: 1 of 3 PageID #: 30088



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

A.O.A., et al.                                )
                                              )
       Plaintiffs,                            )
                                              )       Case No.:      4:11-cv-00044-CDP
       v.                                     )                      (CONSOLIDATED)
                                              )
DOE RUN RESOURCES                             )
CORPORATION, et al.,                          )
                                              )
       Defendants.                            )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s May 29, 2018 Order (Doc. 884), the parties submit the following

report for the Court’s consideration. The parties continue to work to comply with previously-set

discovery deadlines. Each party will be prepared to update the Court on its respective progress

during the upcoming status conference. Further, the parties wish to inform the Court of the

following:

   1. Pending Motions

       The following matters have been fully briefed and remain pending with the Court:

                Plaintiffs’ Fee Statement related to Plaintiffs’ Motion for Sanctions was filed on
                 May 11, 2018 [Doc. 875]. Defendants’ response was filed on July 10, 2018 [Doc.
                 916]. Plaintiffs’ reply was filed on August 13, 2018 [Doc. 936].
Case: 4:11-cv-00044-CDP Doc. #: 951 Filed: 10/18/18 Page: 2 of 3 PageID #: 30089



Dated: October 18, 2018                             Respectfully submitted,

   LEWIS RICE LLC                                 SCHLICHTER, BOGARD & DENTON, LLP

By: /s/ Andrew Rothschild (w/permission)          By:      /s/ Elizabeth M. Wilkins
   Andrew Rothschild, #23145MO                          JEROME J. SCHLICHTER #32225
   arothschild@lewisrice.com                            NELSON G. WOLFF #40796
   Richard A. Ahrens, #24757MO                          KRISTINE K. KRAFT #37971
   rahrens@lewisrice.com                                ELIZABETH M. WILKINS #61284
   Thomas P. Berra, Jr., #43399MO                       100 South 4th Street, Suite 1200
   tberra@lewisrice.com                                 St. Louis, MO 63102
   Michael J. Hickey, #47136MO                          (314) 621-6115
   mhickey@lewisrice.com                                (314) 621-7151 (fax)
   600 Washington Ave., Suite 2500                      jschlichter@uselaws.com
   St. Louis, MO 63102-2147                             nwolff@uselaws.com
   Telephone: (314) 444-7600                            kkraft@uselaws.com
   Facsimile: (314) 241-6056                            bwilkins@uselaws.com
                                                        Attorneys for Plaintiffs
Attorneys for Defendants The Doe Run
Resources Corporation, Marvin K. Kaiser,
Albert Bruce Neil, Jeffery L. Zelms, and
Theodore P. Fox, III

    KASOWITZ BENSON TORRES LLP                          DOWD BENNETT LLP

By: /s/ Marc E. Kasowitz (w/ permission)          By: /s/ Edward L. Dowd, Jr. (w/permission)
     Marc E. Kasowitz (pro hac vice)                 Edward L. Dowd, Jr. #28785MO
     mkasowitz@kasowitz.com                          edowd@dowdbennett.com
     Kenneth R. David (pro hac vice)                 7733 Forsyth Blvd., Suite 1900
     kdavid@kasowitz.com                             St. Louis, Missouri 63105
     Matthew A. Kraus (pro hac vice)                 (314) 889-7300 (telephone)
     mkraus@kasowitz.com                             (314) 863-2111 (facsimile)
     1633 Broadway
     New York, New York 10019                     Attorneys for Defendants The Renco Group, Inc.,
     Telephone: (212) 506-1700                    DR Acquisition Corp., Ira L. Rennert, and Doe
     Facsimile: (212) 506-1800                    Run Cayman Holdings, LLC

Attorneys for Defendants The Renco Group,
Inc., DR Acquisition Corp., Ira L. Rennert, and
Doe Run Cayman Holdings, LLC




                                           2
Case: 4:11-cv-00044-CDP Doc. #: 951 Filed: 10/18/18 Page: 3 of 3 PageID #: 30090




    CARMODY MacDONALD P.C.

By: /s/ Gerard T. Carmody (w/ permission)
     Gerard T. Carmody
     gtc@carmodymacdonald.com
     Kevin M. Cushing
     kmc@carmodymacdonald.com
     120 South Central Avenue, Suite 1800
     St. Louis, MO 63105
     Telephone: (314) 854-8600
Facsimile: (314) 854-8660

Attorneys for Defendants Roger L. Fay,
Marvin M. Koenig, John A. Siegel, Jr., Dennis
A. Sadlowski, John A. Binko, Michael C. Ryan,
The Ira Leon Rennert Revocable Trust, The
Trusts for the benefit of S. Tamara Rennert
under the Ira Leon Rennert Grantor Retained
Annuity Trusts Nos. 1, 2, and 3, The Trusts for
the benefit of Yonina Nechama Rennert under
the Ira Leon Rennert Grantor Retained
Annuity Trusts Nos. 1, 2, and 3, The Trusts for
the benefit of Ari E.Y.M. Rennert under the Ira
Leon Rennert Grantor Retained Annuity Trusts
Nos. 1, 2, and 3, The Ira Leon Rennert Grantor
Retained Annuity Trusts Nos. 4, 5, 9, 10,
2002A, and 2002B, The Ira Leon Rennert 2010
Irrevocable Sub Trust for the benefit of Sarah
Tamara Rennert Winn, The Ira Leon Rennert
2010 Irrevocable Sub Trust for the benefit of
Yonina Nechama Rennert Davidson, and The
Ira Leon Rennert 2010 Irrevocable Sub Trust
for the benefit of Ari E.Y.M. Rennert

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 18th day of October 2018, the foregoing was

filed via the ECF/CM system with the Clerk of the Court and served upon counsel of record via

email through the Court’s ECF/CM system by means of the Notice of Electronic Filing.


                                                                        /s/ Elizabeth M. Wilkins
                                                                          Attorney for Plaintiffs



                                            3
